Case 1:21-cv-20515-DPG Document 3 Entered on FLSD Docket 07/26/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO: 1:21-cv-20515-GAYLES


 KIAM KNOWLES,

        Petitioner,

 v.

 WARDEN E.K. CARLTON,

       Respondent.
 ______________________________________/


                                     ORDER OF DISMISAL

        THIS CAUSE is before court upon sua sponte review of the record. Petitioner has filed

 this pro se Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 [ECF No. 1].

 Petitioner complains of the conditions at the Miami Federal Detention Center (“Miami FDC”)

 and is “asking for the courts to grant [him] additional time for the time served on the lockdown of

 10 months or grant time served for [time at Miami FDC] in the custody of the BOP and to amend

 [his] sentence to home confinement for the remaining time left on [his] sentence pursuant to [18

 U.S.C. § 3582(c)(1)(A)(i)].” [Id. at 8.]. For the reasons discussed below, the Petition is

 DISMISSED as MOOT.

                                         BACKGROUND

        The Petition is based entirely on allegations regarding conditions at Miami FDC. Petitioner

 alleges that the conditions are “highly stressful and traumatizing.” [Id. at 6.]. According to

 Petitioner, he has been on a 22-hour lockdown since March 23, 2020. [Id. at 7.]. He claims that

 one inmate has committed suicide and another attempted suicide. [Id.]. Petitioner also alleges that

 Miami FDC “does not abide by CDC protocol” and has created “a very dangerous environment.”
Case 1:21-cv-20515-DPG Document 3 Entered on FLSD Docket 07/26/2021 Page 2 of 4




 [Id.]. He contends that Miami FDC has had multiple outbreaks of COVID-19 and that he has never

 been tested for COVID-19. [Id.]. Petitioner complains that as a “minimum custody camp status

 inmate” he is serving time in the equivalent of a maximum-security prison. [Id.]. Finally, Petitioner

 alleges he has been denied all access to education and rehabilitation programs and has been

 subjected to psychological stress and trauma during the COVID-19 lockdown. [Id. at 8.].

 According to Petitioner, the one to two hours he is out of his cell each day is inadequate to “shower,

 clean room, sanatize [sic] and contact family.” [Id.].

                                                  DISCUSSION

 I.       Relief Pursuant to 28 U.S.C. § 2241

          Although filed as a habeas petition pursuant to § 2241, Petitioner’s claims regarding the

 conditions of his confinement must be pursued in a civil rights action pursuant to Bivens v. Six

 Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). See Cook v. Hanberry,

 592 F.2d 248, 249 (5th Cir. 1979) 1 (holding that habeas corpus is not available to prisoners

 complaining only of mistreatment during their legal incarceration); see also Palma-Salazar v.

 Davis, 677 F.3d 1031, 1035–36 (10th Cir. 2012) (holding that inmate’s claim seeking transfer from

 one BOP detention facility to another is properly construed as a challenge to the conditions of his

 confinement and must be brought pursuant to Bivens); Glaus v. Anderson, 408 F.3d 382, 386–88

 (7th Cir. 2005) (holding that a prisoner’s request to be transferred to a prison facility that could

 give him proper medical treatment for Hepatitis C was inappropriate under a habeas petition

 because it was a conditions-of-confinement claim). Petitioner’s claims are not cognizable under

 § 2241.


 1
   In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as
 binding precedent all decisions of the Fifth Circuit Court of Appeals issued before the close of business on September
 30, 1981.
                                                           2
Case 1:21-cv-20515-DPG Document 3 Entered on FLSD Docket 07/26/2021 Page 3 of 4




 II.       Relief Pursuant to Bivens

           Even if the Petition were construed as a civil rights complaint, it would be subject to

 dismissal as moot. The allegations and the relief sought in the Petition solely concern the

 conditions of confinement at Miami FDC. The Court has accessed the Bureau of Prisons Online

 Inmate Locator 2 and found that Petitioner is no longer being held in custody at Miami FDC.

 Petitioner is now in custody at the Pensacola Federal Prison Camp (“Pensacola FPC”). Because

 Petitioner is no longer confined at Miami FDC, his instant claims are moot. See Cotteral v. Paul,

 755 F.2d 777, 780 (11th Cir. 1985) (“Past exposure to illegal conduct does not in itself show a

 pending case or controversy regarding injunctive relief if unaccompanied by any continuing,

 present injury or real and immediate threat of repeated injury.”).

 III.      Relief Pursuant to 18 U.S.C.A. § 3582(c)(1)(A)(i)

           To the extent Petitioner is seeking compassionate release pursuant to 18 U.S.C.

 § 3582(c)(1)(A)(i), that relief must be pursued in his criminal case before the sentencing court.

 See, e.g., United States v. Raia, 954 F.3d 594, 596 (3d Cir. 2020) (“Section 3582’s text requires

 those motions to be addressed to the sentencing court.”) (citations omitted); Arnold v. Warden,

 FCC Coleman Low, No. 5:20-CIV-199-Oc-02PRL, 2020 WL 2425731, at *1 (M.D. Fla. May 12,

 2020) (dismissing § 2241 petition seeking compassionate release because such a request must be

 brought in the sentencing court).




 2
     https://www.bop.gov/inmateloc/index.jsp.
                                                  3
Case 1:21-cv-20515-DPG Document 3 Entered on FLSD Docket 07/26/2021 Page 4 of 4




          Based on the foregoing, it is ORDERED AND ADJUDGED as follows:

          1.       The Petition, [ECF No. 1], is DISMISSED without prejudice as moot.

          2.       The Clerk is directed to CLOSE this case and mail a copy of this order to Petitioner.

          DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of July, 2021.




                                                        ________________________________
                                                        DARRIN P. GAYLES
                                                        UNITED STATES DISTRICT JUDGE



 cc:

       Kiam Knowles
       26085-104
       Miami FDC
       Federal Detention Center
       Inmate Mail/Parcels
       Post Office Box 019120
       Miami, FL 33101
       PRO SE

       Kiam Knowles 3
       26085-104
       FPC Pensacola
       Federal Prison Camp
       P.O. BOX 3949
       Pensacola, FL 32516

       Noticing 2241/Bivens US Attorney
       Email: usafls-2255@usdoj.gov




 3
   Petitioner has not filed an updated mailing address; however, the Court is sending this Order to his address of record
 as well as Pensacola FPC.
                                                            4
